       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    BEVERLY R., on behalf of                                                       CIVIL ACTION
    her minor child, E.R.,
         Plaintiff

    VERSUS                                                                         NO. 20-2924

    MT. CARMEL ACADEMY                                                             SECTION: “E” (3)
    OF NEW ORLEANS, INC.,
         Defendant


                                      ORDER AND REASONS

        Before the Court is the motion of Defendant Mt. Carmel Academy of New Orleans,

Inc. (“Mt. Carmel”) to dismiss for lack of subject-matter jurisdiction.1

                                            BACKGROUND

        This Americans with Disabilities Act (“ADA”)2 and Rehabilitation Act3 case arises

from claims of discrimination against a prospective student with disabilities when she

sought admission to Mt. Carmel Academy, a Catholic high school for young women in

New Orleans.4

        Mt. Carmel received a Paycheck Protection Program loan from the United States

Small Business Administration (“SBA”),5 which obligated it to comply with federal

discrimination regulations for the duration of the loan. SBA regulations provide that

“recipients of financial assistance may not: (a) Discriminate with regard to goods,

services, or accommodations offered or provided by the aided business or other

1 R. Doc. 8. Plaintiff opposes the motion. R. Doc. 15. Mt. Carmel has filed a reply. R. Doc. 21. Plaintiff has
filed a sur-reply. R. Doc. 25.
2 29 U.S.C. § 701 et seq.
3 42 U.S.C. § 12101 et seq. The Rehabilitation Act provides for private causes of action.
4 R. Doc. 1 at ¶¶ 2-3. Plaintiff also brings state law causes of action under LA. CONST. art. I § 12 and La. Rev.

Stat. §§ 46:1953 and 51:2247.
5 R. Doc. 1 at ¶¶ 25-29. Defendant does not dispute it received an SBA Paycheck Protection Plan loan, which

obliged it to comply with federal regulations for the duration of the loan. See 13 CFR 113.3(a).

                                                       1
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 2 of 14




enterprise, whether or not operated for profit, because of race, color, religion, sex,

handicap, or national origin of a person, or fail or refuse to accept a person on a

nonsegregated basis as a patient, student, visitor, guest, customer, passenger, or patron.”6

Plaintiff alleges Mt. Carmel received the loan on April 16, 2020.7 Mt. Carmel does not

dispute the accuracy of this date. Plaintiff alleges and Mt. Carmel agrees that the academy

obtained full forgiveness of the loan on November 24, 2020.8

        Plaintiff (sometimes identified herein as “E.R.”) is a 13-year old girl living in

Jefferson Parish, Louisiana.9 Plaintiff alleges she has spastic quadriplegic cerebral palsy

and periventricular leukomalacia.10 She primarily uses a wheelchair but can walk using a

walker for brief periods.11 Mt. Carmel does not dispute any of these allegations.

        On September 28, 2020, Plaintiff’s mother registered E.R. for an orientation event

at the academy and contacted the admissions office to discuss accommodations E.R.

would need to attend the event.12 This led to a discussion between Plaintiff’s mother and

Mt. Carmel’s admissions director, Jeanne Rachuba, about accommodations for her

daughter’s “day-to-day school activities.”13 Plaintiff’s mother alleges Rachuba dissuaded

her daughter from applying to the academy. In a telephone conversation that day,

Rachuba told Plaintiff’s mother that E.R. would not be a “good fit.”14 On that same day,




6 13 C.F.R. § 113.3(a).
7 R. Doc. 1 at 10.
8 R. Doc. 8-1 at 11-12; R. Doc. 15 at 25. See Sister Camille Anne’s declaration at R. Doc. 8-3 at ¶ 16.
9 R. Doc. 1 at ¶ 11.
10 Id. at ¶¶ 14-17.
11 Id. at ¶ 18.
12 Id. at ¶¶ 31-33.
13 Id. at ¶ 34. Mt. Carmel alleges these conversations and prior communication also included discussions

about Plaintiff’s math and science credentials, but such allegations are not relevant to the instant 12(b)(1)
motion. See R. Doc. 8-1.
14 Id. at ¶ 36; R. Doc. 8-1 at 8. See Jeanne C. Rachuba’s declaration at R. Doc. 8-5 at ¶ 17 (“I thus reiterated

that MCA was not a good fit for E.R.”).

                                                       2
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 3 of 14




Mt. Carmel’s president, Sister Camille Anne Campbell, left Plaintiff’s mother the following

voice message:

        This is Sister Camille Anne from Mount Carmel Academy. The Admissions
        Director asked me to give you a call about your daughter attending a
        function here. … I do want to tell you that we do not have the capabilities of
        accepting your child. She just is precious—one day perhaps I will meet her.
        However, we don’t have the accommodations, and I do think our academic
        program would be substantially difficult for her. Mount Carmel today is not
        the Mount Carmel you and I were in—the number of buildings we have, the
        number of floors in the building, so many things have changed. And I’m very
        sad to have to say this to you, but I do believe it’s best for the child.15

        The parties agree Plaintiff did not submit an application to Mt. Carmel Academy,16

and that the application deadline for the upcoming school year passed on December 15,

2020.17 Plaintiff alleges Mt. Carmel has a “general policy of not accepting students in

wheelchairs.”18 Plaintiff points to Mt. Carmel’s non-discrimination policy on its website,

which states “Mount Carmel Academy does not discriminate on the basis of race, color,

creed, national or ethnic origin in the administration of its educational policies” but

makes no mention of discrimination against persons with disabilities.19 Mt. Carmel does

not address these allegations. For the purposes of this motion, the allegation is deemed

to be true.

        Mt. Carmel invited Plaintiff to submit an application after this lawsuit was filed.20

Plaintiff does not dispute this fact, but argues it is immaterial posturing for the sake of

the instant litigation.




15 Id. at ¶ 40. Mt. Carmel does not dispute the accuracy of the transcription of the voicemail message left by
Sister Camille Anne Campbell.
16 R. Doc. 8-1 at 16; R. Doc. 15 at 1.
17 R. Doc. 8-4 at 7. Plaintiff does not dispute the application deadline. R. Doc. 15 at 23.
18 R. Doc. 1 at ¶ 43.
19 Id. at ¶ 30.
20 R. Doc. 8-1 at 10; R. Doc. 15 at 6.



                                                      3
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 4 of 14




                                        LEGAL STANDARD

        The instant motion is a motion to dismiss based on lack of subject-matter

jurisdiction.21 “Federal courts are courts of limited jurisdiction; without jurisdiction

conferred by statute, they lack the power to adjudicate claims.”22 A motion to dismiss

under Rule 12(b)(1) of the Federal Rules of Civil Procedure challenges a federal court’s

subject-matter jurisdiction.23 Under Rule 12(b)(1), “[a] case is properly dismissed for lack

of subject matter jurisdiction when the court lacks the statutory or constitutional power

to adjudicate the case.”24 The burden of proof on a motion to dismiss under Rule 12(b)(1)

is on the party asserting subject-matter jurisdiction exists.25 In considering a Rule 12(b)(1)

motion to dismiss for lack of subject-matter jurisdiction “a court may evaluate: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts.”26

        The Fifth Circuit has distinguished 12(b)(1) motions between “facial attacks” and

“factual attacks:”

        Simply stated, if the defense merely files a Rule 12(b)(1) motion, the trial
        court is required merely to look to the sufficiency of the allegations in the
        complaint because they are presumed to be true. If those jurisdictional
        allegations are sufficient the complaint stands. If a defendant makes a
        “factual attack” upon the court's subject matter jurisdiction over the lawsuit,
        the defendant submits affidavits, testimony, or other evidentiary materials.
        In the latter case a plaintiff is also required to submit facts through some


21 R. Doc. 37.
22 In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th
Cir. 2012).
23 See Fed. R. Civ. P. 12(b)(1).
24 Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (internal

quotation marks and citation omitted).
25 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001); Stockman v. Fed. Election Comm’n, 138

F.3d 144, 151 (5th Cir. 1998).
26 Den Norske Stats v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001) (citing Barrera-Montenegro v.

United States, 74 F.3d 657, 659 (5th Cir. 1996)).

                                                      4
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 5 of 14




        evidentiary method and has the burden of proving by a preponderance of
        the evidence that the trial court does have subject matter jurisdiction.27

        In considering a 12(b)(1) challenge, “the district court must resolve disputed facts

without giving a presumption of truthfulness to the plaintiff's allegations.”28

                                        LAW AND ANALYSIS

        Mt. Carmel challenges this Court’s subject-matter jurisdiction based on three

arguments: (1) Plaintiff lacks standing because she has not suffered an injury-in-fact as

she did not submit an application for admission; (2) Plaintiff’s claims are unripe because

she did not submit an application for admission; and (3) Plaintiff’s claims are moot

because the admission application deadline has passed and the SBA loan has been

forgiven.29 The justiciability doctrines of standing, mootness, and ripeness derive from

Article III's “case or controversy” requirement.30 The Court considers the three

jurisdictional arguments in turn.

I.      Plaintiff has standing.

        Mt. Carmel argues Plaintiff failed to demonstrate she has suffered an injury-in-fact

and therefore lacks constitutional standing to bring this suit because she did not submit

an application to the academy.31 Plaintiff argues she is not required to show she submitted

an application because to do so would have been a futile gesture.32

        Constitutional standing stems from Article III, which gives federal courts authority

to hear cases and controversies. If a plaintiff lacks constitutional standing, the court lacks


27 Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).
28 Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009). See Lawal v. Lynch, 156
F.Supp.3d 846 (S.D. Tex. Jan. 12, 2016) (citing Garcia v. Copenhaver, Bell & Assocs., 104 F.3d 1256, 1261
(11th Cir. 1997)).
29 R. Doc. 8-1 at 24-25.
30 Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 714–15 (5th Cir. 2012).
31 R. Doc. 8-1 at 13-14. It is immaterial that Plaintiff declined to submit an application after being invited to

do so. The invitation to apply was not sent to Plaintiff until after she filed suit.
32 R. Doc. 15 at 11.



                                                       5
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 6 of 14




subject-matter jurisdiction.33 Constitutional standing “address[es] the question of

whether a federal court may grant relief to any plaintiff given the claim asserted.”34 The

“irreducible constitutional minimum of standing” contains three elements: (1) an injury-

in fact, (2) a causal connection between the injury and the conduct complained of, and (3)

a likelihood that the injury will be redressed by a favorable decision.35 Mt. Carmel

questions only the first element: injury-in-fact.36 The Supreme Court has explained an

injury-in-fact requires a showing of “an invasion of a judicially cognizable interest which

is (a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical.”37

        Generally, a plaintiff has suffered an injury-in-fact once she has suffered some

actual or threatened injury as a result of the defendant’s alleged conduct. This may arise

from a final, unfavorable outcome following an administrative process, such as an

internal disciplinary review process resulting in discipline,38 an application process

resulting in rejection,39 or a denial of a formal request.40 Mt. Carmel points to Vaeth v.

United States, to argue that an application and rejection is necessary for there to be an


33 Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013) (citing Camreta v. Greene, 131 S. Ct. 2020,
2028 (2011)); Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (citing Murphy v. Hunt, 455 U.S. 478, 481
(1982)).
34 Vitanza v. Bd. of Trade of City of N.Y., No. 00-7393, 2002 WL 424699, at *5 n.10 (S.D.N.Y. Mar. 18,

2002).
35 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992)).
36 R. Doc. 8-1 at 14.
37 Bennett v. Spear, 520 U.S. 154, 167 (1997) (emphasis added); Lujan, 504 U.S. at 560; see also Spokeo,

136 S. Ct. at 1548.
38 See Hole v. Texas A&M Univ., 2009 WL 8173385 (S.D. Tex. Feb. 10, 2009) (finding an injunction that

interrupted a university’s disciplinary process prevented a redressable injury-in-fact from arising).
39 See Bezet v. United States, 276 F.Supp.3d 576, 598-99 (E.D. La. Mar. 17, 2017) (finding that plaintiff

seeking a transfer of a firearm failed to sufficiently allege an injury-in-fact because plaintiff never applied
for such a transfer); Rancho Viejo Waste Mgmt. v. Laredo, Tex., 364 F.Supp.3d 698, 701-02 (S.D. Tex. Mar.
11, 2019) (finding the loss alleged to be only conjecture after the plaintiff failed to apply for a landfill permit).
40 See Campbell v. Lamar Inst. of Tech., 842 F.3d 375, 382 (5th Cir. 2016) (finding plaintiff’s alleged injury

was “speculative, hypothetical, and lack[ing] imminence, as [plaintiff] withdrew from LIT and has
repeatedly said that he will not retorn.”).

                                                         6
          Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 7 of 14




injury-in-fact.41 In Vaeth, the plaintiff sought a grant award from the Department of

Energy (“DOE”) and completed two of the three necessary application phases. After the

second phase, DOE routinely encouraged or discouraged applicants to proceed with their

grant applications. Discouraged applicants could nonetheless proceed to phase three and

a few of those discouraged applicants were still, in fact, awarded grants. DOE formally

discouraged the plaintiff from proceeding. Instead of proceeding to phase three, the

plaintiff filed suit. The Court of Federal Claims found the plaintiff fell “short of the

concrete and particularized injury necessary to convey Article III standing” because “he

chose to forego [sic] the submission of a full application in the final, and requisite, phase

of that program.”42

           Plaintiff argues she has standing, even though she did not submit an application to

the academy, because to do so would have been a futile gesture. According to Plaintiff,

Mt. Carmel’s administrators have already informed Plaintiff they cannot accommodate

her. Plaintiff argues her mother’s conversation with Rachuba and the voicemail left by

Sister Camille Anne Campbell put her on notice of the academy’s discriminatory practices

and dissuaded her from applying.

           In Int’l Broth. of Teamsers v. United States, Justice Stewart explained why a “futile

gesture” is not necessary for a plaintiff to successfully demonstrate an injury-in-fact:

           If an employer should announce his policy of discrimination by a sign
           reading “Whites Only” on the hiring-office door, his victims would not be
           limited to the few who ignored the sign and subjected themselves to
           personal rebuffs. The same message can be communicated to potential
           applicants more subtly but just as clearly by an employer's actual practices
           by his consistent discriminatory treatment of actual applicants, by the
           manner in which he publicizes vacancies, his recruitment techniques, his
           responses to casual or tentative inquiries, and even by the racial or ethnic
           composition of that part of his work force from which he has
41   Vaeth v. United States, 110 Fed.Cl. 425 (Fed. Cl. May 15, 2013).
42   Id. at 431.

                                                        7
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 8 of 14




        discriminatorily excluded members of minority groups. When a person’s
        desire for a job is not translated into a formal application solely because of
        his unwillingness to engage in a futile gesture he is as much a victim of
        discrimination as is he who goes through the motions of submitting an
        application.43

In Teamsters, the Supreme Court recognized that a “well-known” policy, although

unwritten, could suffice to allege discrimination.44 There is no need to require a

nonapplicant to commit “a useless act serving only to confirm a discriminatee’s

knowledge that the job he wanted was unavailable to him.”45 In Ellison v. Connor, the

Fifth Circuit explained that a Plaintiff invoking a “futile gesture” exception must make a

“substantial showing” that the action would have been futile.46 In Ellison, the court found

the plaintiffs had standing after the plaintiffs produced a letter from the defendant

“specifically stating” it would deny their permit application.47 In the instant matter,

Plaintiff argues Mt. Carmel specifically told her she could not be accommodated.

        Mt. Carmel’s reliance on Vaeth is unpersuasive. In Vaeth, DOE had a routine policy

of encouraging or discouraging applicants after the second phase of the grant process and

grant applicants had the option to continue, even if formally discouraged. It would not

have been a futile gesture for the Vaeth plaintiff to complete the third phase of the grant

application because there was still a possibility of success. In the instant action, Plaintiff

alleges she had no possibility for success as Plaintiff’s mother had been expressly told that




43 Int’l Broth. of Teamsters v. United States, 431 U.S. 324, 365-66 (1977) (citations omitted) (emphasis

added).
44 Id. at 366-67.
45 Id. at 367 (citing Bing v. Roadway Express, Inc., 485 F.2d 441, 451 (5th Cir. 1973).
46 Ellison v. Connor, 153 F.3d 247, 255 (5th Cir. Sept. 11, 1998) (“This threshold requirement for standing

may be excused, however, when a plaintiff makes a ‘substantial showing that application for the benefit ...
would have been futile.”).
47 Id. (“we recognized the futility doctrine when we found that white farmers did not have to complete an

application to participate in a. . . program when. . . told that the program was closed to whites.”).

                                                    8
      Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 9 of 14




Plaintiff could not be accommodated. It would have been a futile gesture for Plaintiff to

submit an application.

       The Court finds Plaintiff has made a substantial showing of an injury-in-fact by

alleging she desired to attend Mt. Carmel Academy but was dissuaded from applying by

the statements made by Rachuba and the voicemail left by Sister Camille Anne Campbell,

in which the Sister said, “we don’t have the accommodations. . . the number of buildings

we have, the number of floors in the building, so many things have changed.”48

II.    Plaintiff’s cause of action is ripe.

       The ripeness doctrine is drawn “both from Article III limitations on judicial power

 and from prudential reasons for refusing to exercise jurisdiction.”49 The purpose of this

 doctrine is to forestall “entangl[ement] . . . in abstract disagreements” through

 “avoidance of premature adjudication.”50 “The key considerations are ‘the fitness of the

 issues for judicial decision and the hardship to the parties of withholding

 court consideration.’”51 A plaintiff, however, does not always “have to await the

 consummation of threatened injury to obtain preventive relief. If the injury is certainly

 impending, that is enough.”52

       Mt. Carmel’s ripeness argument largely parrots its standing argument. Mt. Carmel

argues Plaintiff’s claims are not ripe for adjudication because Plaintiff failed to

“commence the formal process of applying to MCA prior to filing suit” and “deprived MCA




48 R. Doc. 1 at ¶ 40.
49 Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n.18 (1993).
50 Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967), abrogated on other grounds by Califano v. Sanders,

430 U.S. 99 (1977).
51 New Orleans Public Serv., Inc. v. Counsel of City of New Orleans, 833 F.2d 583, 586 (5th Cir. 1987)

(quoting Abbott Labs., 387 U.S. at 149).
52 Penn. v. W. Va., 262 U.S. 553, 593 (1923).



                                                   9
      Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 10 of 14




of the opportunity to make a final determination.”53 In response, Plaintiff argues the

gesture would have been futile. As explained above, the Court agrees with Plaintiff.

        Mt. Carmel points to a handful of cases in which courts have found plaintiffs’

claims to be unripe for failing to exhaust administrative procedures. In Doe v. Univ. of

No. Tex., plaintiff was a student with certain mental conditions who was suspended by his

university for code of conduct violations.54 Before the university’s review of his

suspension was complete, plaintiff voluntarily withdrew from the university and then

filed suit. The district court dismissed the action as unripe for his failure to fully exhaust

the disciplinary review process, which could have resulted in his full reinstatement as a

student. In Power ex rel. Power v. School Bd. of City of Virginia Beach,55 a student with

ADHD brought a pellet gun to school and was expelled. This began a lengthy expulsion

review process. The student’s parents filed suit before a reviewing officer could make a

final determination as to the student’s status. The district court found the claims to be

unripe because “the administrative procedures regarding [the student] are still pending”

and “the reviewing officer has not issued her decision.”56 In Kober v. Nat’l Bd. of Med.

Examiners,57 a medical student with learning disabilities requested accommodations for

his Step 1 exam. The exam administrator requested supporting documentation for his

request. Instead of satisfying the administrator’s request, the medical student filed suit.

The district court found the claim was unripe because “a denial [had] not yet occurred.”58



53 R. Doc. 8-1 at 22.
54 Doe v. Univ. of No. Tex., 2018 WL 6495084 (E.D. Tex. Nov. 20, 2018) (“Because the review process is
still pending (though abated) and no final decision has been made (or will be made unless and until
Plaintiff’s [sic] re-enrolls at UNT), Plaintiff’s Rehabilitation Act claims were filed prematurely, and
therefore, are not ripe.”).
55 Power ex rel. Power v. School Bd. of City of Virginia Beach, 276 F.Supp.2d 515 (E.D. Va. Aug. 7, 2003).
56 Id. at 521.
57 Kober v. Nat’l Bd. of Med. Examiners, 2010 WL 2342480 (W.D. La. June 7, 2010).
58 Id. at *2.



                                                   10
       Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 11 of 14




        In every case Mt. Carmel relies upon for its ripeness argument, the plaintiff’s

procedural exhaustion would not have been a futile gesture because he or she still had a

possibility of success at the administrative level. In those cases, none of the defendants

specifically stated they were going to deny the plaintiff’s request and none of the

defendants had well-known policies of discrimination. The Court finds Plaintiff did not

need to submit an application to Mt. Carmel in order for her claim to be ripe. Plaintiff was

not required to exhaust the administrative remedies by submitting an application because

to do so would have been a futile gesture. To address this claim at this time will not be a

premature adjudication.

III.    Plaintiff’s cause of action is not moot.

        Mt. Carmel argues Plaintiff’s claims are moot because (1) the deadline to apply to

Mt. Carmel passed on December 15, 2020 and (2) the SBA’s Payment Protection Plan loan

was forgiven in full on November 24, 2020.59

        Because Article III grants this Court the ability to only hear cases or controversies,

a suit is moot “when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.”60 A party seeking dismissal on the basis

of mootness bears a “heavy burden of persuasion.”61 To meet that burden a party must

demonstrate that it is “absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recure [sic].”62 A defendant seeking dismissal must be careful

to not “confuse[] mootness with the merits.”63


59 R. Doc. 8-1 at 23-24.
60 Chafin v. Chafin, 568, U.S. 165, 172 (2013) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990)).
61 United States v. Phosphate Export Ass'n, 393 U.S. 199, 203 (1968).
62 Gwaltney v. Chesapeake Bay Foundation, 484 U.S. 49, 66 (1987) (emphasis in original;

quoting Phosphate Export Ass'n, 393 U.S. at 203).
63 Chafin, 568 U.S. at 174.



                                                   11
         Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 12 of 14




           a)      The academy’s application deadline did not render Plaintiff’s
                   claims moot.

           Mt. Carmel argues Plaintiff failed to submit an application for admission by

December 15, 2020 and therefore lacks a cognizable interest in the outcome of this

litigation. Plaintiff argues, although “the application deadline for the eighth grade ‘has

now passed,” “the school accepts students into the ninth, tenth, and eleventh grades.”64

           Mt. Carmel further argues that it extended a formal invitation to Plaintiff to apply

in advance of the deadline. Plaintiff argues the invitation was mere posturing after the

lawsuit was initiated.

           In City of Mesquite v. Aladdin’s Castle, Inc., a city revised an ordinance held by a

federal district court to be unconstitutional while the litigation was still pending on

appeal.65 The Supreme Court stated:

           It is well settled that a defendant's voluntary cessation of a challenged
           practice does not deprive a federal court of its power to determine the
           legality of the practice. Such abandonment is an important factor bearing
           on the question whether a court should exercise its power to enjoin the
           defendant from renewing the practice, but that is a matter relating to the
           exercise rather than the existence of judicial power.

           The Court has the power to determine the legality of Mt. Carmel’s practices. Mt.

Carmel has not represented it has abandoned the alleged discriminatory practice and it

might reasonably be expected to recur.

           b)      The forgiveness of the SBA Payment Protection Plan after the
                   events in question does not render Plaintiff’s claims moot.

           Under 13 CFR 113.3(a), “recipients of financial assistance [from the SBA] may not:

(a) Discriminate with regard to goods, services, or accommodations offered or provided

by the aided business or other enterprise, whether or not operated for profit, because of


64   R. Doc. 15 at 23.
65   City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 288-89 (1982).

                                                       12
      Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 13 of 14




race, color, religion, sex, handicap, or national origin of a person, or fail or refuse to accept

a person on a nonsegregated basis as a patient, student, visitor, guest, customer,

passenger, or patron.”66

        Mt. Carmel argues it is no longer subject to Plaintiff’s Rehabilitation Act claim

because its Paycheck Protection Plan loan has been forgiven. In support of this argument,

Mt. Carmel cites a Frequently Asked Questions page by the SBA, which states “[a]ny legal

obligations that you incur through your receipt of this loan are not permanent, and once

the loan is paid or forgiven, those nondiscrimination obligations will no longer apply.”67

Plaintiff agrees the loan was forgiven was forgiven on November 24, 2020, but argues the

forgiveness occurred a month after the suit was initiated and two months after the

discriminatory conduct in question.68

        Mt. Carmel offers no case law or other persuasive authority supporting the premise

that a Rehabilitation Act claim, made while the recipient of an SBA loan was subject to

nondiscrimination obligations, is moot after the loan has been forgiven. Although Mt.

Carmel might not be required to comply with Rehabilitation Act obligations after

November 24, 2020—a fact Plaintiff does not dispute—it is still required to answer for

claims based on conduct occurring while the loan was outstanding. The Court finds

Plaintiff’s Rehabilitation Act claim is not moot.




66 13 CFR 113.3(a).
67 R. Doc. 10-1.
68 R. Doc. 15 at 25.



                                               13
        Case 2:20-cv-02924-SM-DMD Document 27 Filed 03/23/21 Page 14 of 14




                                           CONCLUSION

          IT IS HEREBY ORDERED that Defendant Mt. Carmel Academy of New

Orleans, Inc.’s 12(b)(1) motion to dismiss for lack of subject-matter jurisdiction is

DENIED.69


          New Orleans, Louisiana, this 23rd day of March, 2021.



                                                 ________________________________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




69   R. Doc. 8. Mt. Carmel’s request for oral argument is DENIED AS MOOT. R. Doc. 17.

                                                   14
